— Application in this article 78 proceeding for a judgment directing dismissal of the indictment and prohibiting any further proceedings against petitioner unanimously denied and the petition dismissed as moot, without costs or disbursements. This is an article 78 proceeding to prohibit respondents Justice Haft and the District Attorney of New York County from conducting further proceedings against defendant and direct*822ing dismissal of Indictment No. 4730/78 for failure to give defendant notice of the Grand Jury proceedings in accordance with CPL 190.50 (subd 5). It now appears that on May 14, 1979 petitioner appeared in New York County, Supreme Court, and was arraigned on superseding Indictment No. SN 1739/ 79 and Indictment No. SN 4730/78 was dismissed. Accordingly, petitioner’s application for an order pursuant to article 78 is moot. Concur — Birns, J. P., Fein, Sandler and Silverman, JJ.